Citation Nr: 0416313	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  02-10 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for sinusitis, 
currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for respiratory and 
pulmonary disability, to include as secondary to sinusitis.

3.  Whether there is new and material evidence to reopen the 
previously denied claim of entitlement to service connection 
for a gastrointestinal condition, to include as secondary to 
sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from January 1957 to 
October 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of  
rating decisions, dated in September 2001 and June 2002, by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
at Muskogee, Oklahoma.

A personal hearing was held at the RO before the undersigned 
Veterans Law Judge in September 2003.  A transcript of the 
hearing is of record.

Following the decision herein, this appeal is REMANDED to the 
RO via the Appeals Management Center, in Washington, DC.  VA 
will notify you if further action is required on your part.  


FINDINGS OF FACT

1.  The veteran is diagnosed currently with respiratory and 
pulmonary disorders, including bronchitis, upper respiratory 
infections, and allergic rhinitis.  Medical opinion 
characterizes these disorders as related to respiratory and 
pulmonary symptoms that he exhibited during service, as 
related, in the case of upper respiratory infections, to 
exposure to upper airway irritants during service, and as 
aggravated by, in the case of bronchitis, his service-
connected sinusitis.

2.  In a September 1986 rating decision, the RO denied a 
claim of entitlement to service connection for a stomach 
condition.  Notice of the denial and of his appellate rights 
was provided to the veteran at that time.  The veteran did 
not file a notice of disagreement in response to the 
September 1986 denial.  

3.  Evidence that has been added to the record since the 
September 1986 rating decision is not cumulative or 
redundant, bears directly and substantially upon the issue of 
entitlement to service connection for a gastrointestinal 
disorder, and is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The veteran's respiratory and pulmonary disorders 
consisting of bronchitis, upper respiratory infections, and 
allergic rhinitis are service related.  38 U.S.C.A. §§ 1110, 
1112, 1131, 5100, 5102-5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.310, 3.156(a), 3.159, 3.303, 3.326(a) 
(2003).  

2.  The September 1986 rating decision denying entitlement to 
service connection for a stomach condition is final.  
38 U.S.C.A. § 7105(c) (West 2002).

3.  Evidence added to the record since the September 1986 
rating decision is new and material evidence sufficient to 
reopen the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

i.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified, as amended, at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002)), 
enacted and effective November 9, 2000, contains extensive 
provisions potentially affecting the adjudication of claims 
for VA benefits.  The VCAA heightened the duty that VA had 
under earlier law to provide notice and assistance with the 
development of evidence to claimants of VA benefits before 
adjudicating their claims.  The VCAA applies to all claims 
for VA benefits filed on or after the date of enactment of 
the VCAA, or filed before the date of enactment and not yet 
final as of that date.  VCAA, Pub. L. No. 106-475, §7(b), 
114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions).

Regulations implementing the VCAA have been promulgated and, 
except for certain provisions concerning applications to 
reopen claims with new and material evidence that are filed 
on or after August 29, 2001, are effective from the date of 
enactment of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003); 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001).  Without providing any rights over and above those 
established in the VCAA, the regulations define with 
additional specificity the duties enumerated in the statute.  
See 66 Fed. Reg. 45,629.

The VCAA applies to the claims presented on this appeal 
because they were pending before VA when, or in the case of 
the claim for service connection for respiratory and 
pulmonary disability, filed after, the VCAA became law.  
Pelegrini v. Principi, 17 Vet. App. 412, 417-19 (2004).  

The Board, when a claim is before it on appeal, considers 
whether any action required by the VCAA to be accomplished 
before the claim could be denied has not been performed and 
may remand the claim for completion of any such needed 
action.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  Here, the claim of entitlement to service connection 
for respiratory and pulmonary disability and the application 
to reopen the claim of entitlement to service connection for 
a gastrointestinal disability are granted in full and, 
therefore, the Board need not consider in those cases whether 
the VCAA was satisfied first.  

The reopened service connection claim and the claim of 
entitlement to an increased rating for sinusitis have been 
remanded for reasons that include that additional action 
under the VCAA is needed to develop the evidentiary records.  

ii.  Service connection for respiratory and pulmonary 
disability, 
to include as secondary to sinusitis

In general, service connection may be awarded for a veteran's 
disability resulting from injury or disease either incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303(a).  

The basic elements of a service connection claim may be 
demonstrated in different ways.

Service connection may be granted when the evidence shows 
that a veteran developed a chronic disease during service and 
manifests the same disease after service.  In such a case, 
the post-service condition will be service connected however 
remote from the time of service unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b).

If a chronic disease during service cannot be shown, service 
connection can be granted for a veteran's disability where 
the presence of a disorder or symptoms thereof have been 
noted during service (or an applicable post-service 
presumptive period), the symptomatology associated with that 
disorder is manifested with continuity after service, and 
competent evidence relates the present condition to that 
post-service symptomatology or an in-service injury.  Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. 
§ 3.303(b).

Service connection may be granted for a current disease or 
injury which competent evidence shows had its onset during 
the veteran's active service, even if the symptoms of the 
disorder were not manifested as a chronic disease during 
service or exhibited with continuity since service.  
38 C.F.R. § 3.303(a).  Thus, for example, service connection 
may be granted for any disease diagnosed initially after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred during 
service.  38 C.F.R. § 3.303(d).  If a veteran with 90 days or 
more of continuous active service develops bronchiectasis to 
a compensable degree within one year from separation from 
service, then the disease will be presumed to have been 
incurred in service even absent direct evidence to that 
effect unless there is affirmative evidence to the contrary 
(including a showing of an intercurrent cause for the 
disease.)  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection also may be granted for a disability shown 
to be proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) has 
interpreted § 3.310(a) as providing for service connection 
where the current disability was either caused or, if not 
caused, aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc).

In each case, however, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  These elements--a 
current disability, the incurrence or aggravation of an 
injury or disease during service, and a nexus, or causal 
relationship, between the in-service injury or disease and 
the current disability--must be established by evidence that 
is competent.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Where a 
proposition is factual, such as whether an incident or injury 
occurred during service, lay evidence may be competent.  Id. 
Generally, too, a layperson is considered competent to supply 
evidence descriptive of his own symptoms.  Id.  However, when 
a proposition turns on a medical question, such as the 
diagnosis of symptoms or the etiology of a current disorder, 
evidence proceeding from an expert medical source is 
required.  Voerth v. West, 13 Vet. App. 117, 120 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a lay 
person is not competent to diagnose a current disability or 
opine as to its etiology); see also 38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).

Thus, for example, medical evidence is required to show that 
a condition was noted during service, unless the condition is 
of a type that lends itself to lay observation and therefore 
can be shown to exist through lay evidence alone (e.g., flat 
feet).  Savage, 10 Vet. App. at 495.  Likewise, medical 
evidence is required to show that the post-service disability 
for which benefits are sought is related to the condition 
that was noted during service.  Savage, 10 Vet. App. at 497-
98.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102.  Thus, a claim for VA benefits will be granted unless 
a preponderance of the evidence of record weighs against it.  
38 U.S.C.A. § 5107(b).

The Board finds that the evidence in this case warrants 
granting the claim.  Each of the propositions that must be 
proven in a service connection claim has been sufficiently 
demonstrated.

The claims file reflects that the veteran has service 
connection for sinusitis.

Current medical evidence shows that the veteran has 
respiratory and pulmonary disorders that include bronchitis, 
upper respiratory infections, and allergic rhinitis.  A March 
2001 progress note prepared by a VA physician notes the 
presence of rhonci in both of the veteran's lungs and states 
an assessment of allergies and bronchitis.  A statement 
prepared in April 2001 by his private physician indicates 
that he has treated the veteran periodically since the early 
1980's for not only sinusitis but also "allergic rhinitis-
type symptoms" and "upper respiratory tract infections."  
A statement prepared in October 2002 by the same physician 
asserts that the veteran has bronchitis.  Current medical 
records also document numerous instances of sinusitis.

His service medical records show that the veteran exhibited 
respiratory and pulmonary problems during service that were 
not evident during his January 1957 service entrance 
examination.  The report of that examination was negative for 
an abnormality of the sinuses, nose, mouth and throat, and 
lungs and chest. 

However, the service clinical records document the ongoing 
presence of symptoms of respiratory and pulmonary illness and 
also of attacks of sinusitis.  A February 1957 record shows 
that the veteran was seen for a cough that had persisted for 
one week and was accompanied by chest pain.  The report of an 
x-ray of the chest taken at that time identifies "some 
increased density in both bases, suggesting early 
pneumonitis."  The report of a follow-up x-ray taken in 
February 1957 states that no abnormality was noted.  An 
October 1957 record states diagnoses of streptococcic sore 
throat and "[b]ronchopnuemonia, right lower lobe, organism 
unknown."  A January 1958 record shows that the veteran was 
seen for a sore throat and what was assessed as symptomatic 
pharyngitis and was prescribed medicine for that condition.  
A January 1959 record indicates that the veteran was seen for 
a cough and rhinorrhea that had lasted for one week and was 
found on examination to have an infected pharynx and nose but 
a clear chest.  A follow-up note dated one week later 
indicates that the condition had "not improved" and the 
veteran was prescribed medicine.  A series of records dated 
in July and August 1960 shows that the veteran had a 
persistent cough and rhinitis with an episode of 
streptococcic sore throat.  A record dated in December 1960 
notes that he exhibited a cough, a runny nose, and sinus 
headache.  A January 1961 record shows that he was treated 
with medicine for what was diagnosed as an upper respiratory 
infection and that a chest x-ray was ordered and proved 
negative.  A January 1961 record notes hay fever, cough, red 
eyes, and stuffy nose in addition to sinus symptoms.  
February 1961 sinus films disclosed bilateral maxillary 
sinusitis.  A May 1961 record reflects that the veteran was 
seen complaining of a cold and exhibited sinus symptoms and 
rhinitis.

The report of his September 1961 service separation 
examination identifies no abnormality except enucleation of 
his tonsils when the veteran was six, but notes that during 
service he had "frequent colds with associated sinus 
pressure."

Post-service medical records and physicians' statements show 
that the veteran manifested symptoms of respiratory and 
pulmonary disability regularly since his time in service.  

A statement prepared by a private physician in August 1986 
recounts that he first treated the veteran in 1963, for a 
deviated nasal septum and red, swollen nasal mucosa, and had 
treated him over the ensuing years for conditions that were 
diagnosed as deflection of the nasal septum, vasomotor 
rhinitis, and recurrent sinusitis.  Medical records prepared 
by this physician in the 1970's show that he treated the 
veteran for an upper respiratory infection in January 1972, 
and "the same old nasal problem with vasomotor rhinitis, 
deflection of the septum to the right" in December 1973, and 
also for sinusitis, sinus drainage, and other symptoms noted 
as sinusitis related.

A statement prepared by his current private physician in 
October 1981 observes that "his problems with sinusitis and 
upper respiratory tract infections have continued with 
several exacerbations yearly since his service years."  The 
report of a VA general medical examination performed in 
November 1986 observes that at present the veteran "seem[ed] 
to have most recurring symptoms from other chronic 
bronchitis" and states diagnoses that include chronic 
recurrent sinusitis and "[r]espiratory system, negative at 
present."  VA medical records dated in the 1980's document 
instances of acute bronchitis, assessed in November 1984, and 
coughing with sputum, reported by the veteran in September 
1985.  These VA medical records include the report concerning 
a March 1984 chest x-ray identifying the presence of 
"multiple calcific densities "appearing to be "consistent 
with old granulomatous process."

VA medical records dated in the 1990's document instances of 
bronchitis, diagnosed in December 1994, bronchiectasis, 
diagnosed with sinusitis in March 1995, and numerous other 
attacks of sinusitis.  

Medical records prepared in the 1990's by his current private 
physician show that the veteran was assessed with upper 
respiratory infection and bronchitis in December 1993, with 
allergic rhinitis in November 1997, with an upper respiratory 
infection in November 1998, and manifestations of sinusitis.

There is some medical evidence that is inconsistent with the 
notations of adverse respiratory and pulmonary symptoms after 
service.  The report of a VA examination performed in August 
1977 cites "complaints of vague shortness of breath" and 
states no respiratory or pulmonary diagnosis.  The report of 
a VA respiratory examination that the veteran underwent in 
January 2003 "for the evaluation of his bronchitis condition 
and gastritis condition" states a respiratory diagnosis of 
"[h]istory of chronic bronchitis with a normal [current] 
examination."

However, the weight of the medical evidence supports the 
proposition that the veteran manifested symptoms of 
respiratory and pulmonary problems, including bronchitis, 
upper respiratory infections, and allergic rhinitis, after 
his time in service and regularly.

By his own testimony at the September 2003 personal hearing 
before the undersigned, the veteran has experienced 
respiratory and pulmonary problems continuously during and 
since service.  He testified that he was exposed to allergens 
and pollutants during service.  He also testified that he has 
not always sought medical attention for his symptoms but 
often treated himself with over-the-counter medicines.  The 
Board finds this testimony to be credible and notes that it 
is not contradicted by other evidence in the record.

The Board concludes that the lay and medical evidence shows, 
on the whole, that the veteran has manifested symptomatology 
of respiratory and pulmonary disorders other than sinusitis 
continually since his time in service. 

Medical opinion on file relates the respiratory and pulmonary 
disability that the veteran has now, manifested by 
bronchitis, upper respiratory infection, and allergic 
rhinitis, to that post-service symptomatology, to the 
conditions of service, and to the sinusitis shown during 
service and for which service connection already is in place.  
Savage, 10 Vet. App. at 497-98; 38 C.F.R. §§ 3.303(a), (b), 
3.310.  

In the October 1981 statement referred to above, the 
veteran's current physician expresses an opinion, the basis 
for which he indicates includes review of the service medical 
records, that the veteran's current upper respiratory 
infections were linked to "exposure to dust and other upper 
airway irritants during his service years."  In the April 
2001 statement referred to above, the same physician states 
an opinion that the "allergic rhinitis-type symptoms," 
"upper respiratory tract infections," and sinusitis 
exhibited currently by the veteran are the same disorders as 
those that he exhibited during service.  In the October 2002 
statement referred to above, the physician states an opinion 
that the "bronchial lung problems" ("bronchial problems 
and upper airway congestion consistent with bronchitis") 
exhibited currently by the veteran are "connected" with, 
and contributed to by, the "upper airway problems" 
associated with his sinusitis.

Thus, the medical opinion of record supports the conclusion 
that there is a nexus between the current bronchitis, upper 
respiratory infections, and allergic rhinitis that the 
veteran has today and the symptomatology that he displayed 
during and continuously after service.  The medical opinion 
of record also supports the conclusion that the bronchitis 
that the veteran has today has been aggravated by his 
service-connected sinusitis.  Furthermore, the medical 
opinion of record supports the conclusion that the upper 
respiratory infections that the veteran has now have an 
etiology that began with exposure to dust and other airway 
irritants during service.  No other medical record or 
examination report on file contains an opinion that 
contradicts these opinions of the veteran's current private 
physician.

Accordingly, service connection for respiratory and pulmonary 
disability consisting of bronchitis, upper respiratory 
infections, and allergic rhinitis will be granted.

iii.  New and material evidence

The RO denied a claim of entitlement to service connection 
for a stomach condition in an August 1986 rating decision in 
response to which the veteran did not file a notice of 
disagreement.  

Because a timely notice of disagreement taking issue with the 
August 1986 denial was not filed, the rating decision became 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302(a).  

When the denial of a claim is final, the claim may not be 
reopened or allowed except as provided by law.  38 U.S.C.A. 
§ 7105(c).  However, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 U.S.C.A. § 5108.  

The veteran submitted a statement in August 2000 in which he 
requested service connection for "gastroenteritis diagnosed 
on active duty and chronic to this day."  The RO denied the 
request in the September 2001 rating decision on the ground 
that it was not supported by new and material evidence.  The 
RO characterized the claim that the veteran was seeking to 
reopen as entitlement to service connection for gastritis.

The claim concerning a stomach condition that was denied in 
August 1986 and the claim concerning gastritis are considered 
the same claim.  They concern the same alleged disability, 
although described in general terms in the earlier instance.  
See Ashford v. Brown, 10 Vet. App. 120, 123 (1997); cf. 
Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) (claim 
based on a diagnosis of a new disorder represents a new 
claim).  Therefore, the RO was correct in identifying new and 
material evidence as a threshold question in the September 
2001 rating decision.  Service connection for gastritis had 
already been denied.  Ashford.

Whether new and material evidence supports an application to 
reopen a claim is a question that goes to the statutory 
jurisdiction of the Board to review the claim now and 
therefore must always be decided by the Board on appeal.  
Barnett v. Brown, 83 F. 3d 1380, 1384 (Fed. Cir. 1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

In this case, the Board finds that the claim is supported by 
new and material evidence and, therefore, must be reopened.  
38 U.S.C.A. § 5108.

In determining whether new and material evidence has been 
submitted sufficient to reopen a claim under 38 U.S.C.A. 
§ 5108, VA adjudicators review any evidence that has been 
added to the record since the last prior final disallowance 
of the claim on any basis.  Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 325 (1999).  In this case, the September 1986 
decision represents the last prior final denial of the claim.

It first must be determined whether there is evidence that is 
"new," that is, not of record at the time of the last final 
disallowance of the claim and not merely redundant or 
cumulative of other evidence that was then of record.  
Vargas-Gonzalez, 12 Vet. App. at 327; 38 C.F.R. § 3.156(a) 
(2001).  If it is found that the record contains "new" 
evidence relevant to the claim, the question whether that 
evidence is "material" is considered.  

For purposes of this case, "material evidence" means 
evidence that bears directly and substantially upon the 
specific matter under consideration and, by itself or in 
connection with the evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  This 
standard applies to applications to reopen previously denied 
claims that are filed before August 29, 2001.  The Board 
notes that in the regulations implementing the Veterans 
Claims Assistance Act of 2000 (the VCAA), see 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002), that were 
promulgated in August 2001, the definition of material 
evidence was revised to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 
45,629, 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156 
(2003)).  However, the revised definition of material 
evidence applies only to applications to reopen claims that 
are filed on or after August 29, 2001 and therefore not to 
the application presented in this case.  See 66 Fed. Reg. 
45,620, 45,629 (Aug. 29, 2001).  

For the limited purpose of assessing whether evidence is 
material, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  To be 
material, however, the evidence also must be competent on the 
particular issue to which it pertains.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) (citing Grottveit v. Brown, 5 Vet. 
App. 91 (1993)).  When a proposition is medical in nature, 
such as one concerning medical nexus, etiology, or diagnosis, 
then evidence proceeding from a medical, rather than a lay, 
source is required.  Voerth v. West, 13 Vet. App. 117, 120 
(1999).  

A great deal of new evidence has been introduced into the 
record since the August 1986 rating decision.  Among this new 
evidence are medical records, such as a VA progress note 
dated in June 2001, attributing to the veteran a diagnosis of 
gastroesophageal reflux disease (GERD) and a statement 
prepared in September 2003 by his private physician asserting 
that this GERD was related both to gastrointestinal symptoms 
that the veteran displayed during service and to the 
respiratory problems that he displayed during service and has 
now.  

This is evidence that was not of record at the time of the 
August 1986 rating decision and is not merely cumulative of 
evidence that was.  Therefore, it is "new" evidence.  
38 C.F.R. § 3.156(a).  

This new evidence is competent, proceeding as it does from a 
medical expert in each instance, and is material to the 
service connection claim.  It is material because it supports 
the proposition that the veteran currently has a chronic 
disorder of the gastrointestinal system that is related both 
to symptoms of gastrointestinal illness that he had during 
service and to symptoms of respiratory illness that he had 
during service.  Service connection may be awarded when a 
veteran has a disability resulting from injury or disease 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  The cited new evidence, 
when taken as true for purposes of assessing the application 
to reopen, see Justus, 3 Vet. App. at 513, is probative of 
that relationship.

This is evidence that would have to be considered in any fair 
assessment of the merits of claim.  38 C.F.R. § 3.156(a).  
Therefore, the Board finds that new and material evidence has 
been submitted in this case.  Accordingly, the claim of 
entitlement to service connection for a gastrointestinal 
condition, to include as secondary to sinusitis, is reopened.  
Id.




ORDER

The claim of entitlement to service connection for 
respiratory and pulmonary disability, bronchitis, upper 
respiratory infections and allergic rhinitis, is granted.

On the basis of new and material evidence, the claim of 
entitlement to service connection for a gastrointestinal 
condition, to include as secondary to sinusitis, is reopened 
and to that extent only, the appeal is granted. 


REMAND

The reopened claim of entitlement to service connection for a 
gastrointestinal condition, to include as secondary to 
sinusitis, and the claim of entitlement to an increased 
rating for sinusitis must be remanded to obtain VA 
examinations and to give the veteran an opportunity to have a 
personal hearing before a decision review officer of the RO.

Because the service connection claim was pending before VA at 
the time that the VCAA became law and the increased rating 
claim was filed thereafter, each is subject to the 
requirements of the VCAA.  Pelegrini, 17 Vet. App. at 417-19.  
The VCAA requires VA to assist claimants with the development 
of evidence that could substantiate their claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1)-(4).  

The VCAA requires VA to secure a medical examination or 
opinion if such is necessary to decide a claim for benefits.  
38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4).  
Although a VA respiratory examination was performed in 
January 2003 the reported purpose of which was to assess both 
respiratory and gastrointestinal disorders exhibited 
currently by the veteran, it did not provide findings 
sufficient to decide the issue of entitlement to service 
connection for a gastrointestinal condition.

Service medical records show that the veteran was treated for 
a number of gastrointestinal problems during service.  
Relevant post-service medical treatment records, which are 
dated as early as the 1980's, reflect ongoing treatment for a 
variety of gastrointestinal problems into the present day.  
Current medical records show that he is diagnosed with GERD 
and diverticulosis.  The report of the January 2003 VA 
examination stated a diagnosis of "[h]istory of gastritis 
with a normal examination pending x-ray reports."  

The report of an upper gastrointestinal x-ray series 
performed in January 2003 several days after the date of the 
examination report identified a "[s]mall central hiatus 
hernia with brief reflux, promptly cleared."  Absent from 
the January 2003 examination report was a statement of 
opinion about whether any gastrointestinal disorders 
diagnosed were at least as likely as not service related.  
The May 2003 addendum to the January 2003 examination report 
did not comment on the diagnosis of GERD documented in the 
veteran's current treatment records, and it asserted that the 
hiatal hernia had nothing to do with "any GI complaints" 
and was "not likely related to his GI complaints while he 
was in the military service."

The examination report and supplement do not represent 
medical evidence sufficient to resolve the claim.  The claim 
must be remanded so that a VA examination of the 
gastrointestinal system may be obtained, one that considers 
the validity of all gastrointestinal diagnoses reflected in 
the record, identifies what, if any, gastrointestinal 
disorders the veteran has currently, and offers an opinion as 
to whether it is at least as likely as not that each such 
disorder is related to an incident of his service.  Specific 
consideration must be given in the examination report to 
whether any current gastrointestinal disorder confirmed 
during the examination is, as the veteran urges, secondary 
to, or aggravated by, his service-connected sinusitis.

A current VA sinus examination is needed to resolve the claim 
of entitlement to an increased rating for sinusitis.  The 
January 2003 VA respiratory examination did not, it appears 
from the examination report, concern itself with the current 
manifestations of this disability.  A VA examination of the 
nose, sinus, larynx, and pharynx was completed in October 
2000 and is not contemporaneous with the claim, which was 
submitted in November 2001.

The Board notes that during the course of the appeal of the 
June 2002 rating decision, which increased the rating of the 
veteran's sinusitis from 0 to 10 percent, the RO increased 
the rating to 30 percent.  The disability is rated under 
Diagnostic Code 6513, which authorizes a maximum rating of 50 
percent.  See 38 C.F.R. § 4.97, Diagnostic Code 6513 (2003).  
The issue on appeal, then, is whether the veteran's sinusitis 
resembles the disability contemplated by this provision for a 
rating of 50 percent more closely than the disability 
contemplated by this provision for a rating of 30 percent.  
The VA examination to be obtained on remand should be one 
that results in specific findings that will aid VA 
adjudicators in resolving this issue.

The VA examination to be obtained on remand should be 
performed only after the RO has made all appropriate efforts 
to secure any VA or private medical records pertinent to the 
claim that are outstanding.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

Under the VCAA, VA has a duty to assist a claimant with 
obtaining medical and other documentary evidence pertinent to 
a claim.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. 
§ 3.159(c)(1)-(3).  The claimant has a duty under the VCAA to 
furnish the information needed to adequately identify such 
records.  38 U.S.C.A. § 5103A(b).  

The Board finds that the RO has provided the veteran with the 
notice required by the VCAA concerning evidence needed to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  

Accordingly, this case is REMANDED for the following actions:

1.  Ensure that all development required 
by the VCAA and its implementing 
regulations, in addition to that 
requested below, and appearing to be 
necessary in this case has been 
completed.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).

2.  Write to the veteran and ask him to 
identify any medical records, VA or 
private, that are not already on file and 
are pertinent to either of the claims.  
Send a copy of the letter to his 
representative.  Then, make efforts to 
obtain all records that are identified in 
response.  Document in the claims file 
the actions taken to secure these 
records, and provide appropriate notice 
to the veteran and his representative 
concerning any records that could not be 
obtained. 

Ask the veteran whether he wants to 
provide hearing testimony before a 
decision review officer at the RO.  Take 
appropriate action based on his response.

3.  Then, schedule the veteran for the VA 
examinations described below.  The claims 
file must be made available to each 
examiner and the examiner is requested to 
confirm that pertinent documents therein 
were reviewed.  All tests and studies 
thought necessary by the examiner should 
be performed.  

(A)  An examination of the nose, sinus, 
larynx, and pharynx to assess the nature 
and severity of the veteran's service-
connected sinusitis.

The examination report should include 
discussion of the presence or absence of 
symptoms listed in the current VA General 
Rating Formula for Sinusitis applying to 
Diagnostic Codes 6510-14 that are 
ascribed there to sinusitis that could be 
rated at 30 and 50 percent.  See 
38 C.F.R. § 4.97, diagnostic Codes 6510-
14 (2003).  

(B)  An examination of the 
gastrointestinal system.  

In the examination report, the examiner 
should report all gastrointestinal 
disorders found and, dealing with each 
disorder in turn, state an opinion as to 
whether it is at least as likely as not 
(50 percent likelihood or greater) that 
the disorder is the result of injury or 
disease that the veteran incurred during 
service, including whether caused or 
aggravated by to his service-connected 
sinusitis.

A full rationale for all opinions must be 
provided in the examination report.

4.  Then, readjudicate the claims.  As 
part of the review of the reopened 
service connection claim, consider 
specifically whether service connection 
may be granted on the ground that the 
veteran developed gastric or duodenal 
ulcers to a compensable degree within one 
year after his separation from service.  
38 C.F.R. §§ 3.307, 3.309.  If a benefit 
sought on appeal is not granted in full, 
provide the veteran and his 
representative with a supplemental 
statement of the case.  Include in the 
supplemental statement of the case 
citation to, and a discussion of, all 
statutory and regulatory provisions 
concerning the grounds of entitlement 
considered.  Allow the veteran and his 
representative appropriate time in which 
to respond.

Then, if appellate review is required, the case should be 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



